Citation Nr: 1443830	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (CAD), to include as secondary to PTSD, and if so, whether service connection is warranted for this disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1948 to May 1952.

This case comes before the Board of Veterans Appeals' (Board) on appeal from July 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for CAD.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1. Throughout the entire appellate period, the Veteran's PTSD caused occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

2. An unappealed March 2002 rating decision considered and denied the Veteran's claim of entitlement to service connection for CAD.

3.  Additional evidence received since that March 2002 rating decision denying this claim, however, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibly of substantiating this claim.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a higher rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The March 2002 rating decision earlier considering and denying the claim of entitlement to service connection for CAD is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.201, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

 The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed letters in September 2009, August 2011 and June 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA and private medical records.  

In addition, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that these evaluations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2013). 

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required. 

II. Increased Rating for PTSD

The Veteran seeks a higher initial rating for his PTSD. 

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2013). 

The RO has rated the Veteran's PTSD as 50 percent disabling pursuant to DC 9411, according to the General Rating Formula for Mental Disorders (formula).  Under this formula, a 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, DC 9411. 

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).   If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a disability evaluation of 70 percent for PTSD is warranted for the entire period on appeal.  During this relevant time period under consideration, the Veteran's PTSD has manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood due to symptoms including a depressed affect, panic attacks three times a week, nightmares, anxiety attacks, disturbances of motivation and mood, ritualistic behaviors, problems with concentration, difficulty in establishing and maintaining effective work and social relationships.  

During a VA examination conducted in September 2011, an examiner found the Veteran's PTSD to be causing occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  He assigned the Veteran a Global Assessment of Functioning (GAF) score of 69 and noted that the Veteran had a restricted range of affect; a sense of foreshortened future; feelings of detachment or estrangement from others; anxiety, mild memory loss, such as forgetting names, directions or recent events; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  The Veteran also made efforts to avoid activities, places or people and had a markedly diminished interest or participation in significant activities.  The examiner noted that the Veteran was prescribed psychotropic medications for his PTSD. 

Other medical professionals confirmed this level of severity of the Veteran's PTSD, including a June 2012 opinion letter from his treating psychiatrist, Dr. J.V. at VA.  Dr. J.V. stated that the Veteran had shown increased symptoms of PTSD such as a higher level of agitation, being more on guard and more protective of his family.  He commented that the Veteran felt more vulnerable and had become avoidant because of his physical condition and feelings that people were going to take advantage of him.  Dr. J.V. noted that the Veteran had the classic findings of PTSD including nightmares, flashbacks, intrusive thoughts and vivid recollections.  He stated that the Veteran tried to avoid these triggers, if at all possible, and especially now since physically he could not defend himself as well as he could a few years ago, and this had made the Veteran more hypervigilant and more on guard.  Dr. J.V. noted that the Veteran had a GAF score between 45 and 50, which indicated fairly serious problems with being able to be in a classroom situation, being able to work on a regular basis and significant difficulties with having close friends and people around.  Dr. J.V. concluded that as long as the Veteran avoided significant social stressors such as crowds, standing in line, going to work, going to classroom situations, the Veteran would be a lot less likely to explode or be overly assertive.

In January 2014, the Veteran was afforded another VA psychiatric evaluation.   At that examination, the Veteran stated that he still did chores around the house and yard such as planting a vegetable garden.  He reported that he stopped hunting several years ago due to too many other hunters in the way.  The Veteran stated that he went to a small church and sat halfway to hear the sermon.  He reported that he depended heavily on his wife, had regular contact with his two children, three grandchildren and his wife's relatives, but did not get along with his own brothers or sisters since his mother died. 

The examiner diagnosed the Veteran with PTSD with dissociative symptoms and unspecified depressive disorder.  He noted that depression was secondary to and could not be separated from PTSD.  He noted that the Veteran had a flattened affect, depressed mood, anxiety, weekly panic attacks and chronic sleep impairment.  The examiner stated that the Veteran's PTSD endorsed symptoms including suspiciousness; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a worklike setting.  He noted that the Veteran had suicidal ideation and an impaired impulse control, such as unprovoked irritability with periods of anger.  The examiner further noted that the Veteran showed signs of hypervigilance, an exaggerated startle response and problems with concentration.  He commented that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The VA examinations and June 2012 medical opinion, taken as a whole, demonstrate that the Veteran's PTSD is manifested by symptoms including markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; impairment of short and long term memory; impaired judgment; impaired abstract thinking; suicidal ideation; hypervigilance; an exaggerated startle response; problems with concentration; anxiety attacks and sleep disturbance.  Thus, a finding that there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood is sufficient to warrant a 70 percent disability rating for the entire period on appeal.  However, at no time have the criteria for a 100 percent schedular rating been met, as the evidence does not show that the Veteran's PTSD causes total occupational and social impairment.  The Veteran is able to function independently.  He also is able to maintain relationships with his children and grandchildren as well as attend some social settings such as church.

Further, this claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate, as there is nothing manifested outside the scope of the rating criteria.  As already mentioned above, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally. 

Here, the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD.  The 70 percent rating assigned to the Veteran's PTSD contemplates not only the nature of his PTSD symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Thus, referral for extraschedular consideration is not warranted. 

III. Claim to Reopen Service Connection for CAD

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection additionally may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability, although in this latter circumstance the Veteran is only compensated for the degree of disability above and beyond that he had prior to the aggravation.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is seeking to reopen his claim for service connection for CAD.  He also contends that his CAD is secondary to his service-connected PTSD.  In the July 2010 rating decision on appeal, the RO denied the Veteran's request to reopen this claim.  The Board presently reopens the claim and the Veteran is not prejudiced by such action. 

In a March 2002 rating decision, the RO denied entitlement to service connection for CAD on the basis that it neither occurred in nor was caused by service.  The March 2002 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  At the time of this denial, the pertinent evidence of record included the Veteran's service treatment records, and VA and private treatment records, along with the Veteran's written statements. 

Evidence submitted since the March 2002 rating decision, includes written statements from the Veteran, VA treatment records, a June 2012 medical opinion from his VA psychiatrist and VA examinations showing that the Veteran suffers from PTSD and has symptoms including anxiety and panic attacks. 

The Veteran sought to reopen his claim in November 2009.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7. 

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2002 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.


ORDER

Entitlement to a higher rating of 70 percent for PTSD is granted.
New and material evidence has been received to reopen a claim for entitlement to service connection for CAD, to include as secondary to PTSD, and, to that extent only, the claim to reopen is granted.


REMAND

Unfortunately, the Veteran's reopened claim for CAD, to include as secondary to PTSD, must be remanded for further development rather than decided immediately.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  

The Veteran contends his CAD is secondary to his service-connected PTSD.  Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  The medical evidence of record shows that the Veteran has an ischemic heart condition.  Also, the medical evidence, including  the September 2011 VA examination, June 2012 medical opinion letter and June 2014 VA examination, indicate that the Veteran suffers from PTSD, depression, anxiety and panic attacks.  Accordingly, the Board concludes that the Veteran should be afforded a VA examination to determine whether PTSD caused or aggravated the Veteran's current CAD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any current heart condition.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions: Has the Veteran developed a heart condition?  If so, please specify the diagnosis or diagnoses.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed heart condition was caused or aggravated by the Veteran's PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

2. After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority to include consideration of whether heart disease is secondary to PTSD. If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


